El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
El único motivo en que los apelantes basan su recurso en esta apelación es el de que el procedimiento ejecutivo para cobro de hipoteca seguido contra ellos por el demandado en el año 1900 es nulo porque de acuerdo con las órdenes gene-rales de 12 de febrero de 1899, 19 de enero de 1900 y 28 de abril de 1900 no podía cobrarse entonces la hipoteca.
*813Esta cuestión lia sido ampliamente tratada por nosotros recientemente en el caso de Sucesión Rodríguez v. Sucesión Torres Morales, resuelto en 12 de este mes y año (pág. 786), y de acuerdo con la doctrina en él expuesta, no existe la nuli-dad que se alega y debemos confirmar la sentencia apelada que desestimó la demanda.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.